PPG INDUSTRIES, INC.
BOARD OF DIRECTORS

SUMMARY
OF
COMPENSATION
AND
BENEFITS

The following is a summary of the compensation and benefits provided to
non-employee members of the Board of Directors of PPG Industries, Inc.

 
 
Retainers and Meeting Fees
 

Each non-employee Director will receive an annual retainer of $90,000. An
additional annual retainer is paid to the Chairperson of the following
committees as indicated below:

          Committee   Retainer
Audit
  $ 7,500  
Nominating
  $ 5,000  
O-D Compensation
  $ 5,000  
Investment
  $ 5,000  

 
 
Deferred Compensation
 

The PPG Industries, Inc. Deferred Compensation Plan for Directors gives each
non-employee Director the opportunity to defer receipt of all or any portion of
the compensation each such Director earns as a Director until such Director
leaves the Board. Each non-employee Director’s Plan account is credited in the
form of stock equivalents with the amount of compensation that is deferred and
such stock equivalents are credited with dividend equivalents as and to the
extent dividends are declared in respect of PPG’s common stock.

For compensation deferred prior to January 1, 2005, each non-employee Director
may elect to receive payment of such Director’s account balance in one to
fifteen annual installments after leaving the Board of Directors. For
compensation deferred on or after January 1, 2005, each Director’s account
balance will be paid out in a lump sum six months after such Director leaves the
Board. Distributions are made in the form of PPG Common Stock. In the event of a
Director’s death, payment will be made to such Director’s beneficiary.

 
 
stock options
 

Each non-employee Director receives an annual Stock Option Grant of 2,500 option
shares. Grants are made on the date of the February Officers-Directors
Compensation Committee (ODCC) meeting, and the exercise price is the closing
price for that day. Each option grant is exercisable three years after the date
of the grant and has a 10-year term. Options granted prior to January 1, 2004,
are exercisable one year after the date of the grant and have a 10-year term.

 
 
stock ownership
 

PPG has established Stock Ownership Guidelines for all Directors effective
January 1, 2005. All Directors must own 5,000 shares of PPG stock. Directors can
achieve this requirement by either deferring a portion of their compensation to
the Deferred Compensation Plan or by certifying ownership of shares in personal
brokerage accounts.

 
 

1

 
 
dividend reinvestment and Stock Purchase Plan
 

The Investor Services Program provides all PPG Shareholders with a convenient
way to reinvest dividends and purchase additional shares of PPG common stock
without having to pay brokerage commissions or service charges. If a
non-employee Director holds any shares of PPG common stock, such Director is
eligible to participate in the Plan at any time.

All shares that are purchased through this Plan are held by the Plan
Administrator and earn dividends. A statement of account is mailed to Plan
participants after each dividend payment date, and each participant is entitled
to vote the shares held in the Plan on their behalf. Participants may also
withdraw shares held in the Plan.

 
 
Insurance Coverage
 

Each non-employee Director is provided with liability coverage for claims
against such Directors relating to their service as a PPG director, accidental
death and dismemberment insurance coverage and aircraft travel insurance
coverage.

 
 
Directors’ Charitable Award Plan
 

Non-employee Directors who were elected prior to July 17, 2003, are eligible to
participate in the Directors’ Charitable Award Plan. Under the provisions of
this Plan, PPG makes a charitable contribution of $1,000,000 in the name of each
non-employee Director at the time of their death.

 
 
Matching Gifts
 

The PPG Industries Foundation Matching Gift Program enhances personal charitable
giving by PPG non-employee Directors by matching contributions to eligible
institutions. Contributions must be a minimum of $25 up to a total of $10,000
per year. Eligible institutions include colleges or universities, private
secondary schools, cultural institutions, and organizations serving exceptional
children.

2